Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report (which contains an explanatory paragraph relating to the Company’s ability to continue as a going concern as described in Note 1 to the consolidated financial statements)dated March 16, 2015 relating to the consolidated financial statements of Viveve Medical, Inc., which appears in the Annual Report on Form10-K of Viveve Medical,Inc. for the year ended December31, 2014. /s/ Burr Pilger Mayer, Inc. San Jose, California July 31, 2015
